Exhibit 10.1

SECOND AMENDED AND RESTATED PENN VIRGINIA RESOURCE GP, LLC

LONG-TERM INCENTIVE PLAN

 

SECTION 1. Purpose of the Plan.

The Penn Virginia Resource GP, LLC Long-Term Incentive Plan (the “Plan”) is
intended to promote the interests of Penn Virginia Resource Partners, L.P., a
Delaware limited partnership (the “Partnership”), by providing to employees and
directors of Penn Virginia Resource GP, LLC (the “Company”) and its Affiliates
who perform services for the Partnership incentive compensation awards for
superior performance that are based on Units. The Plan is also contemplated to
enhance the ability of the Company and its Affiliates to attract and retain the
services of individuals who are essential for the growth and profitability of
the Partnership and to encourage them to devote their best efforts to the
business of the Partnership, thereby advancing the interests of the Partnership
and its partners.

 

SECTION 2. Definitions.

As used in the Plan, the following terms shall have the meanings set forth
below:

“Account” means the bookkeeping reserve account established and maintained for
each Director pursuant to Section 6(d)(iii) hereof solely to determine the
amount of Deferred Common Units payable to the Director pursuant to
Section 6(d)(i) and shall not constitute a separate fund of assets. Each such
Account shall consist of such subaccounts as the Committee deems necessary or
desirable for the administration of the Plan.

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

“Award” means an Option, Unit, Restricted Unit, Phantom Unit or Deferred Common
Unit granted under the Plan, and shall include any tandem DERs granted with
respect to a Phantom Unit.

“Board” means the Board of Directors of the Company.

“Change in Control” shall be deemed to have occurred upon the occurrence of one
or more of the following events: (i) any sale, lease, exchange or other transfer
(in one or a series of related transactions) of all or substantially all of the
assets of the Partnership or the Company to any Person or its Affiliates, other
than the Partnership, the Company or any of their Affiliates, (ii) any merger,
reorganization, consolidation or other transaction pursuant to which more than
50% of the combined voting power of the equity interests in the Company ceases
to be owned by Persons who own such interests as of October 30, 2001, (iii) a
“change of control” of Penn Virginia Corporation, as provided in its Second
Amended and Restated 1999 Employee Stock Incentive Plan, or (iv) the general
partner (whether the Company or any other Person) of the Partnership ceases to
be an Affiliate of Penn Virginia Corporation.



--------------------------------------------------------------------------------

“Committee” means the Compensation Committee of the Board or such other
committee of the Board appointed by the Board to administer the Plan.

“Deferred Common Unit” means a bookkeeping entry representing a single Unit.

“DER” means a contingent right, granted in tandem with a specific Phantom Unit,
to receive an amount in cash equal to the cash distributions made by the
Partnership with respect to a Unit during the period such Phantom Unit is
outstanding.

“Director” means a member of the Board who is not an Employee.

“Employee” means any employee of the Company or an Affiliate who performs
services for the Partnership, as determined by the Committee.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Fair Market Value” means the closing sales price of a Unit on the applicable
date (or if there is no trading in the Units on such date, on the next preceding
date on which there was trading) as reported in The Wall Street Journal (or
other reporting service approved by the Committee). In the event Units are not
publicly traded at the time a determination of fair market value is required to
be made hereunder, the determination of fair market value shall be made in good
faith by the Committee.

“Option” means an option to purchase Units granted under the Plan.

“Participant” means any Employee or Director granted an Award under the Plan.

“Partnership Agreement” means the Amended and Restated Agreement of Limited
Partnership of Penn Virginia Resource Partners, L.P.

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.

“Phantom Unit” means a phantom (notional) Unit granted under the Plan which upon
vesting entitles the Participant to receive a Unit or an amount of cash equal to
the Fair Market Value of a Unit, whichever is determined by the Committee.

“Restricted Period” means the period established by the Committee with respect
to an Award during which the Award remains subject to forfeiture (is not vested)
and is not exercisable by or payable to the Participant; provided, however, the
Restricted Period with respect to any Award may not terminate prior to the end
of the Subordination Period (as defined in the Partnership Agreement) except
(i) at the same time and in the same proportion as subordinated units are
converted into Common Units, and (ii) upon a Change in Control.

“Restricted Unit” means a Unit granted under the Plan that remains subject to a
Restricted Period.

 

-2-



--------------------------------------------------------------------------------

“Retirement” means the voluntary termination by an Optionee or a Participant of
his employment with the Company after such Optionee or Participant has
(i) reached the age of 62 and (ii) provided at least ten consecutive Years of
Service.

“Rule 16b-3” means Rule 16b-3 promulgated by the SEC under the Exchange Act, or
any successor rule or regulation thereto as in effect from time to time.

“SEC” means the Securities and Exchange Commission, or any successor thereto.

“Unit” means a Common Unit of the Partnership.

“Unit Distribution” means any cash distribution or other distribution paid by
the Company on account of the Units.

“Year of Service” means any calendar year in which an employee of the Company is
paid or entitled to be paid for 1,000 hours of service.

SECTION 3. Administration.

The Plan shall be administered by the Committee. A majority of the Committee
shall constitute a quorum, and the acts of the members of the Committee who are
present at any meeting thereof at which a quorum is present, or acts unanimously
approved by the members of the Committee in writing, shall be the acts of the
Committee. Subject to the following and any applicable law, the Committee, in
its sole discretion, may delegate any or all of its powers and duties under the
Plan (provided the Chief Executive Officer is a member of the Board), including
the power to grant Awards under the Plan, to the Chief Executive Officer of the
Company, subject to such limitations on such delegated powers and duties as the
Committee may impose, if any. Upon any such delegation all references in the
Plan to the “Committee”, other than in Section 7, shall be deemed to include the
Chief Executive Officer; provided, however, that such delegation shall not limit
the Chief Executive Officer’s right to receive Awards under the Plan.
Notwithstanding the foregoing, the Chief Executive Officer may not grant Awards
to, or take any action with respect to any Award previously granted to, a person
who is an officer subject to Rule 16b-3 or a member of the Board. Subject to the
terms of the Plan and applicable law, and in addition to other express powers
and authorizations conferred on the Committee by the Plan, the Committee shall
have full power and authority to: (i) designate Participants; (ii) determine the
type or types of Awards to be granted to a Participant; (iii) determine the
number of Units to be covered by Awards; (iv) determine the terms and conditions
of any Award; (v) determine whether, to what extent, and under what
circumstances Awards may be settled, exercised, canceled, or forfeited;
(vi) interpret and administer the Plan and any instrument or agreement relating
to an Award made under the Plan; (vii) establish, amend, suspend, or waive such
rules and regulations and appoint such agents as it shall deem appropriate for
the proper administration of the Plan; and (viii) make any other determination
and take any other action that the Committee deems necessary or desirable for
the administration of the Plan. Unless otherwise expressly provided in the Plan,
all designations, determinations, interpretations, and other decisions under or
with respect to the Plan or any Award shall be within the sole discretion of the
Committee, may be made at any time and shall be final, conclusive, and binding
upon all Persons, including the Company, the Partnership, any Affiliate, any
Participant, and any beneficiary of any Award.

 

-3-



--------------------------------------------------------------------------------

SECTION 4. Units.

(a) Units Available. Subject to adjustment as provided in Section 4(c), the
number of Units with respect to which Awards may be granted under the Plan is
300,000. If any Option, Restricted Unit or Phantom Unit is forfeited or
otherwise terminates or is canceled without the delivery of Units, then the
Units covered by such Award, to the extent of such forfeiture, termination or
cancellation, shall again be Units with respect to which Awards may be granted.

(b) Sources of Units Deliverable Under Awards. Any Units delivered pursuant to
an Award shall consist, in whole or in part, of Units acquired in the open
market, from any Affiliate, the Partnership or any other Person, or any
combination of the foregoing, as determined by the Committee in its discretion.

(c) Adjustments. In the event that the Committee determines that any
distribution (whether in the form of cash, Units, other securities, or other
property), recapitalization, split, reverse split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of Units
or other securities of the Partnership, issuance of warrants or other rights to
purchase Units or other securities of the Partnership, or other similar
transaction or event affects the Units such that an adjustment is determined by
the Committee to be appropriate in order to prevent dilution or enlargement of
the benefits or potential benefits intended to be made available under the Plan,
then the Committee shall, in such manner as it may deem equitable, adjust any or
all of (i) the number and type of Units (or other securities or property) with
respect to which Awards may be granted, (ii) the number and type of Units (or
other securities or property) subject to outstanding Awards, and (iii) the grant
or exercise price with respect to any Award or, if deemed appropriate, make
provision for a cash payment to the holder of an outstanding Award; provided,
that the number of Units subject to any Award shall always be a whole number.

SECTION 5. Eligibility.

Any Employee or Director shall be eligible to be designated a Participant and
receive an Award under the Plan, except that only Directors shall be eligible to
receive Deferred Common Units.

 

SECTION 6. Awards.

(a) Options. The Committee shall have the authority to determine the Employees
and Directors to whom Options shall be granted, the number of Units to be
covered by each Option, the purchase price therefor and the conditions and
limitations applicable to the exercise of the Option, including the following
terms and conditions and such additional terms and conditions, as the Committee
shall determine, that are not inconsistent with the provisions of the Plan.

(ii) Exercise Price. The purchase price per Unit purchasable under an Option
shall be determined by the Committee at the time the Option is granted and may
be more or less than its Fair Market Value as of the date of grant.

 

-4-



--------------------------------------------------------------------------------

(ii) Time and Method of Exercise. The Committee shall determine the Restricted
Period, i.e., the time or times at which an Option may be exercised in whole or
in part, which may include, without limitation, accelerated vesting upon the
achievement of specified performance goals, and the method or methods by which
payment of the exercise price with respect thereto may be made or deemed to have
been made, which may include, without limitation, cash, check acceptable to the
Company, a “cashless-broker” exercise through procedures approved by the
Company, other securities or other property, a recourse note from the
Participant in a form acceptable to the Company, or any combination thereof,
having a Fair Market Value on the exercise date equal to the relevant exercise
price.

(iii) Forfeiture. Except as otherwise provided in the terms of the Option grant,
upon termination of a Participant’s employment with the Company and its
Affiliates or membership on the Board, whichever is applicable, for any reason
other than Retirement during the applicable Restricted Period, all Options shall
be forfeited by the Participant. The Committee may, in its discretion, waive in
whole or in part such forfeiture with respect to a Participant’s Options.

(b) Phantom Units. The Committee shall have the authority to determine the
Employees and Directors to whom Phantom Units shall be granted, the number of
Phantom Units to be granted to each such Participant, the Restricted Period, the
conditions under which the Phantom Units may become vested or forfeited, which
may include, without limitation, the accelerated vesting upon the achievement of
specified performance goals, and such other terms and conditions as the
Committee may establish with respect to such Awards, including whether DERs are
granted with respect to such Phantom Units.

(i) DERs. To the extent provided by the Committee, in its discretion, a grant of
Phantom Units may include a tandem DER grant, which may provide that such DERs
shall be paid directly to the Participant, be credited to a bookkeeping account
(with or without interest in the discretion of the Committee) subject to the
same vesting restrictions as the tandem Award, or be subject to such other
provisions or restrictions as determined by the Committee in its discretion.
Notwithstanding the foregoing however, DERs shall not be granted with respect to
any Award prior to the end of the Subordination Period (as defined in the
Partnership Agreement).

(ii) Forfeiture. Except as otherwise provided in the terms of the Phantom Units
grant, upon termination of a Participant’s employment with the Company and its
Affiliates or membership on the Board, whichever is applicable, for any reason
other than Retirement during the applicable Restricted Period, all Phantom Units
shall be forfeited by the Participant. The Committee may, in its discretion,
waive in whole or in part such forfeiture with respect to a Participant’s
Phantom Units.

(iii) Lapse of Restrictions. Upon or as soon as reasonably practical following
the vesting of each Phantom Unit, the Participant shall be entitled to receive
from the Company one Unit or cash equal to the Fair Market Value of a Unit, as
determined by the Committee in its discretion.

 

-5-



--------------------------------------------------------------------------------

(c) Restricted Units. The Committee shall have the authority to determine the
Employees and Directors to whom Restricted Units shall be granted, the number of
Restricted Units to be granted to each such Participant, the Restricted Period,
the conditions under which the Restricted Units may become vested or forfeited,
which may include, without limitation, the accelerated vesting upon the
achievement of specified performance goals, and such other terms and conditions
as the Committee may establish with respect to such Awards.

(i) Forfeiture. Except as otherwise provided in the terms of the Restricted
Units grant, upon termination of a Participant’s employment with the Company and
its Affiliates or membership on the Board, whichever is applicable, for any
reason other than Retirement during the applicable Restricted Period, all
Restricted Units shall be forfeited by the Participant. The Committee may, in
its discretion, waive in whole or in part such forfeiture with respect to a
Participant’s Restricted Units.

(ii) Lapse of Restrictions. Upon or as soon as reasonably practical following
the vesting of each Restricted Unit, the Participant shall be entitled to
receive from the Company one Unit that is not subject to a Restricted Period.

(iii) Distributions. As provided by the Committee, in its discretion, in a grant
of Restricted Units, distributions on a Restricted Unit may be paid directly to
the Participant or may be made subject to a risk of forfeiture and transfer
restrictions during the Restricted Period, in which event such distributions
shall be held, without interest, by the Company and paid to the Participant upon
the vesting of the related Restricted Unit or forfeited upon the forfeiture of
the related Restricted Unit, as the case may be.

(d) Deferred Common Units. The Committee shall have the authority to determine
the Directors to whom Deferred Common Units shall be awarded, the number of
Deferred Common Units awarded to each such Director, the conditions under which
the Deferred Common Units may become vested or forfeited, the Restricted Period,
if any, and such other terms and conditions as the Committee may establish with
respect to such Awards.

(i) Unit Distributions. Except as otherwise provided in the terms of the
Deferred Common Unit award, on each date on which the Partnership makes a Unit
Distribution (the “Unit Distribution Date”), the Account of each Director shall
be credited with, at the Committee’s discretion, either (A) an amount of cash
equal to (x) the amount of cash or the fair market value of other property
comprising such Unit Distribution, times (y) the number of Deferred Common Units
credited to the Director’s Account as of the Unit Distribution Date or (B) that
number of Deferred Common Units equal to (x) the product of (1) the amount of
cash or the fair market value of other property comprising such Unit
Distribution, times (2) the number of Deferred Common Units credited to the
Director’s Account as of the Unit Distribution Date, divided by (y) the Fair
Market Value on the Unit Distribution Date.

(ii) Deferred Common Unit Accounts.

(A) The Committee shall establish an Account on behalf of each Director who
receives Deferred Common Units. The establishment of an Account shall not
require segregation of

 

-6-



--------------------------------------------------------------------------------

any funds of the Partnership or provide any Director with any rights to any
assets of the Company or the Partnership, except as a general creditor thereof.
A Director shall have no right to receive payment of any amount credited to his
Account except as expressly provided in Section 6(d)(iv).

(B) Each Director’s Account as of any Grant Date shall consist of Deferred
Common Units credited to the Director’s Account and any Unit Distributions
credited under 6(d)(i) above.

(C) Periodically (as determined by the Committee), each Director shall receive a
statement indicating the amounts credited to and payable from the Director’s
Account.

(iii) Vesting. Except as otherwise provided in the terms of the Deferred Common
Unit award, each Director shall be 100% vested at all times in (i) the Deferred
Common Units credited to such Director’s Account and (ii) Unit Distributions
attributable thereto.

(iv) Account Distributions. Except as otherwise provided in the terms of the
Deferred Common Unit award, the Units represented by Deferred Common Units
credited to a Director’s Account and the amount attributable to Unit
Distributions credited to a Director’s Account shall be distributed to the
Director on the date on which the Director ceases for any reason to be a member
of the Board; provided that, upon the death of a Director, such distributions
shall be made to the beneficiary designated by such Director, or, if no such
designation has been made, or if the beneficiary predeceases the Director, to
the Director’s estate. Each Deferred Common Unit shall be payable in one Unit.

(e) General.

(i) Awards May Be Granted Separately or Together. Awards may, in the discretion
of the Committee, be granted either alone or in addition to, in tandem with, or
in substitution for any other Award granted under the Plan or any award granted
under any other plan of the Company or any Affiliate. Awards granted in addition
to or in tandem with other Awards or awards granted under any other plan of the
Company or any Affiliate may be granted either at the same time as or at a
different time from the grant of such other Awards or awards.

(ii) Limits on Transfer of Awards.

(A) Except as provided in (C) below, each Option shall be exercisable only by
the Participant during the Participant’s lifetime, or by the person to whom the
Participant’s rights shall pass by will or the laws of descent and distribution.

(B) Except as provided in (C) below, no Award and no right under any such Award
may be assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by a Participant and any such purported assignment, alienation,
pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company or any Affiliate.

 

-7-



--------------------------------------------------------------------------------

(C) To the extent specifically provided by the Committee with respect to an
Option grant, an Option may be transferred by a Participant without
consideration to immediate family members or related family trusts, limited
partnerships or similar entities or on such terms and conditions as the
Committee may from time to time establish. In addition, Awards may be
transferred by will and the laws of descent and distribution.

(iii) Term of Awards. The term of each Award shall be for such period as may be
determined by the Committee.

(iv) Unit Certificates. All certificates for Units or other securities of the
Partnership delivered under the Plan pursuant to any Award or the exercise
thereof shall be subject to such stop transfer orders and other restrictions as
the Committee may deem advisable under the Plan or the rules, regulations, and
other requirements of the SEC, any stock exchange upon which such Units or other
securities are then listed, and any applicable federal or state laws, and the
Committee may cause a legend or legends to be put on any such certificates to
make appropriate reference to such restrictions.

(v) Consideration for Grants. Awards may be granted for such consideration,
including services, as the Committee determines.

(vi) Delivery of Units or other Securities and Payment by Participant of
Consideration. Notwithstanding anything in the Plan or any grant agreement to
the contrary, delivery of Units pursuant to the exercise or vesting of an Award
may be deferred for any period during which, in the good faith determination of
the Committee, the Company is not reasonably able to obtain Units to deliver
pursuant to such Award without violating the rules or regulations of any
applicable law or securities exchange. No Units or other securities shall be
delivered pursuant to any Award until payment in full of any amount required to
be paid pursuant to the Plan or the applicable Award grant agreement (including,
without limitation, any exercise price or tax withholding) is received by the
Company. Such payment may be made by such method or methods and in such form or
forms as the Committee shall determine, including, without limitation, cash,
other Awards, withholding of Units, cashless-broker exercises with simultaneous
sale, or any combination thereof; provided that the combined value, as
determined by the Committee, of all cash and cash equivalents and the Fair
Market Value of any such Units or other property so tendered to the Company, as
of the date of such tender, is at least equal to the full amount required to be
paid to the Company pursuant to the Plan or the applicable Award agreement.

(vii) Change in Control. Upon a Change in Control (or such period prior thereto
as may be established by the Committee) and upon Retirement, all Awards shall
automatically vest and become payable or exercisable, as the case may be, in
full. In this regard, all Restricted Periods shall terminate and all performance
criteria, if any, shall be deemed to have been achieved at the maximum level. To
the extent an Option is not exercised upon a Change in Control, the Committee
may, in its discretion, cancel such Award without payment or provide for a
replacement grant with respect to such property and on such terms as it deems
appropriate. Notwithstanding the foregoing, no Award shall be payable in the

 

-8-



--------------------------------------------------------------------------------

event of a Change of Control unless such Change of Control is also a “change of
control” for purposes of Section 409A of the Internal Revenue Code of 1986, as
amended. To the extent an Option is not exercised by the three-year anniversary
of the date of Retirement, such Option shall terminate and be forfeited on such
anniversary.

SECTION 7. Amendment and Termination.

Except to the extent prohibited by applicable law:

(a) Amendments to the Plan. Except as required by the rules of the principal
securities exchange on which the Units are traded and subject to Section 7(b)
below, the Board or the Committee may amend, alter, suspend, discontinue, or
terminate the Plan in any manner, including increasing the number of Units
available for Awards under the Plan, without the consent of any partner,
Participant, other holder or beneficiary of an Award, or other Person; provided,
however, that no amendment to the Plan may be made without the approval of a
Unit Majority (as defined in the Partnership Agreement) that would either
(i) accelerate vesting to prior to the end of the Subordination Period, except
as provided in the current definition of Restricted Period, or (ii) permit DERs
to be granted prior to the end of the Subordination Period.

(b) Amendments to Awards. Subject to Section 7(a), the Committee may waive any
conditions or rights under, amend any terms of, or alter any Award theretofore
granted, provided no change, other than pursuant to Section 7(c), in any Award
shall materially reduce the benefit to a Participant without the consent of such
Participant.

(c) Adjustment of Awards Upon the Occurrence of Certain Unusual or Nonrecurring
Events. The Committee is hereby authorized to make adjustments in the terms and
conditions of, and the criteria included in, Awards in recognition of unusual or
nonrecurring events (including, without limitation, the events described in
Section 4(c) of the Plan) affecting the Partnership or the financial statements
of the Partnership, or of changes in applicable laws, regulations, or accounting
principles, whenever the Committee determines that such adjustments are
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan.

SECTION 8. General Provisions.

(a) No Rights to Award. No Person shall have any claim to be granted any Award
under the Plan, and there is no obligation for uniformity of treatment of
Participants. The terms and conditions of Awards need not be the same with
respect to each recipient.

(b) Withholding. The Company or any Affiliate is authorized to withhold from any
Award, from any payment due or transfer made under any Award or from any
compensation or other amount owing to a Participant the amount (in cash, Units,
other securities, Units that would otherwise be issued pursuant to such Award or
other property) of any applicable taxes payable in respect of the grant of an
Award, its exercise, the lapse of restrictions thereon, or any payment or
transfer under an Award or under the Plan and to take such other action as may
be necessary in the opinion of the Company to satisfy its withholding
obligations for the payment of such taxes.

 

-9-



--------------------------------------------------------------------------------

(c) No Right to Employment. The grant of an Award shall not be construed as
giving a Participant the right to be retained in the employ of the Company or
any Affiliate or to remain on the Board, as applicable. Further, the Company or
an Affiliate may at any time dismiss a Participant from employment, free from
any liability or any claim under the Plan, unless otherwise expressly provided
in the Plan or in any Award agreement.

(d) Governing Law. The validity, construction, and effect of the Plan and any
rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of Delaware law without regard to its conflict of
laws principles.

(e) Severability. If any provision of the Plan or any award is or becomes or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to any
Person or Award, or would disqualify the Plan or any award under any law deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to the applicable laws, or if it cannot be construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, person or award and the remainder of the Plan and any such Award
shall remain in full force and effect.

(f) Other Laws. The Committee may refuse to issue or transfer any Units or other
consideration under an Award if, in its sole discretion, it determines that the
issuance or transfer or such Units or such other consideration might violate any
applicable law or regulation, the rules of the principal securities exchange on
which the Units are then traded, or entitle the Partnership or an Affiliate to
recover the same under Section 16(b) of the Exchange Act, and any payment
tendered to the Company by a Participant, other holder or beneficiary in
connection with the exercise of such Award shall be promptly refunded to the
relevant Participant, holder or beneficiary.

(g) No Trust or Fund Created. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any participating Affiliate and a
Participant or any other Person. To the extent that any Person acquires a right
to receive payments from the Company or any participating Affiliate pursuant to
an award, such right shall be no greater than the right of any general unsecured
creditor of the Company or any participating Affiliate.

(h) No Fractional Units. No fractional Units shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash, other securities, or other property shall be paid or transferred in lieu
of any fractional Units or whether such fractional Units or any rights thereto
shall be canceled, terminated, or otherwise eliminated.

(i) Headings. Headings are given to the Sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.

(j) Facility Payment. Any amounts payable hereunder to any person under legal
disability or who, in the judgment of the Committee, is unable to properly
manage his financial affairs, may be paid to the legal representative of such
person, or may be applied for the benefit of such person in any manner which the
Committee may select, and the Company shall be relieved of any further liability
for payment of such amounts.

 

-10-



--------------------------------------------------------------------------------

(k) Gender and Number. Words in the masculine gender shall include the feminine
gender, the plural shall include the singular and the singular shall include the
plural.

SECTION 9. Term of the Plan.

The Plan shall be effective on the date of its approval by the Board and shall
continue until the date terminated by the Board or Units are no longer available
for the payment of Awards under the Plan, whichever occurs first. However,
unless otherwise expressly provided in the Plan or in an applicable Award
Agreement, any Award granted prior to such termination, and the authority of the
Board or the Committee to amend, alter, adjust, suspend, discontinue, or
terminate any such Award or to waive any conditions or rights under such Award,
shall extend beyond such termination date.

 

-11-